Citation Nr: 1144684	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right ankle scars.

2.  Entitlement to an initial compensable rating for tinea pedis of the left foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to October 2008.  He participated in Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part, granted service connection for degenerative joint disease (post operative open reduction internal fixation) of the right ankle and assigned an initial disability ratings of 10 percent effective October 8, 2008.  The RO appealed the initial evaluation that was assigned.  

The Veteran testified before the undersigned at a March 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  In November 2010, the Board denied a higher initial rating for the right ankle disability, but granted an initial 10 percent rating for right ankle scars.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a joint motion for partial remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the portion of the Board's decision that denied an evaluation in excess of 10 percent for right ankle scars should be vacated and remanded.  In a July 2011 Order, the Court granted the joint motion.

The issue of entitlement to an initial compensable rating for tinea pedis of the left foot is still on appeal.  The Board remanded that issue for further development in its November 2010 decision; however, it has not yet been returned to the Board.  Hence, it is noted on the title page only for purpose of clarity.  The Veteran's tinea pedis claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the four right ankle scars associated with residuals of degenerative joint disease, post operative open reduction internal fixation of ankle have been tender, superficial, and have not caused limited motion or function, or any disabling effects.

2.  The four right ankle scars are not in widely separated areas.


CONCLUSION OF LAW

The criteria for a 20 percent initial rating, and no higher, for right ankle scars have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for right ankle scars arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained and in January 2009 he was provided with a VA examination in connection with his present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the increased rating claim.  The VLJ did ask specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also did not specifically seek to identify pertinent evidence not currently associated with this particular claim.  This was not necessary, however, because the Veteran volunteered an account of his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is in effect for residual scars from degenerative joint disease, post operative open reduction internal fixation of ankle, rated at 10 percent under DC 7804.  38 C.F.R. § 4.118, DC 7804 (2010).  The Veteran seeks a higher rating. 

The criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received on October 21, 2008 and he has not requested such consideration.  Nonetheless, the RO has applied the criteria in the May 2009 Supplemental Statement of the Case.  Accordingly, those criteria are applicable to the claim.  

A January 2009 VA examination report indicates that the Veteran underwent right ankle surgery in 2005 due to a fracture.  He was noted to have surgical scars on the medial aspect of the right ankle which measured 3.5 by 0.5 inches and 1 by 2 inches, with the second scar having approximately a 0.5 inch depression.  The lateral aspect of the ankle had a 1 by 0.5 inch scar with a slight discoloration and a 4.5 by 0.5 inch scar with a very slight depression.  There was a slight callous formation noted in the scar tissue.  The scars were freely motile and slightly tender upon palpation.  No adhesions were noted.  There were no ulcerations or skin breakdown, no limitations caused by the scars, and no disfigurement.  The Veteran was diagnosed as having a right ankle scar and slight degenerative joint disease of the right ankle. 

Given the clinical findings, the Board finds that a higher rating is not warranted under the former diagnostic codes applicable to rating scars.  

Effective August 30, 2002, DC 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  (Note 1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  (Note 2) A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2002).  According to the 2009 VA examination findings, none of the right ankle scars involve underlying tissue and they are not deep.  The examiner indicated that the scars were freely motile and without adhesions, and there was no limitation caused by the scars.  Thus, DC 7801, which is for deep scars or scars that cause limited motion is not applicable to the Veteran's right ankle scars.  For this reason, the Board need not discuss whether the Veteran's right ankle scars, two of which are located on the medial aspect and two of which are located on the lateral aspect- constitute scars that are located in 'widely separated areas.'  Nonetheless, the Board finds that the Veteran's scars are not are located in 'widely separated areas.'  First, the Board does not find the medial and lateral aspects of the ankle to represent a wide area. Second, and lastly, the medial and lateral aspects of the right lower extremity indicate contiguous areas on the ankle that are not 'separated;' whereas the anterior and posterior aspects of an extremity are, by their very nature, 'separated' due to the medial aspect being located in between those two areas.  

Diagnostic Code 7802 provided that scars, other than the head, face or neck that are superficial and that do not cause limited motion warrant a maximum 10 percent evaluation if the area or areas are 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2002).  A higher rating is not warranted under this code as the right ankle scars, individually and in the aggregate, do not measure 144 square inches.  

Diagnostic Code 7803 provided that a superficial, unstable scar warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2002).  The evidence does not show that any of the right ankle scars are unstable, such that there is a frequent loss of covering on the skin.  The 2009 VA examiner indicated that there were no ulcerations or skin breakdown of the scars.  The Veteran has not reported such occurrences either.

Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars, which are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  The Board notes that the Veteran's scars were tender on objective evaluation at the 2009 examination.  However, a 10 percent rating is the maximum evaluation; thus, the Veteran is already in receipt of the highest rating possible under this code.

Finally, under DC 7805, other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).  Again, the evidence does not show that the scar resulted in limitation of function in this case.  

As noted, the criteria for rating scars were revised, effective October 23, 2008.  Under the 2008 revisions, DCs 7801 and 7802 were not changed in a manner that is outcome determinative in this case, as the Board has already indicated that DC 7801 is for rating deep scars or scars that cause limited motion - neither of which describes the Veteran's right ankle scars.  Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, DCs 7801, 7802(2010).  

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804 (2010).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Given the clinical findings here that show the Veteran has no more than four scars which are all objectively tender, the Board finds that an initial 20 percent rating, and no higher, is warranted under this code.  

Diagnostic Code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7805 (2010).  The current version of DC 7805 is inapplicable as the evidence does not show that the Veteran's right ankle scars produce any disabling effects.  The VA examiner found no residuals other than superficial surgical scars that were slightly tender. 

In sum, the Board finds that no more than a 20 percent rating is under the applicable diagnostic codes.  The Board finds that the VA examination report is the most probative evidence of the nature and severity of the Veteran's right ankle scars, as it was based on a physical examination and as sufficient information was provided so the Board was able to render an informed determination.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's service-connected right ankle residuals scars as they are superficial and productive of only slight tenderness on palpation without any functional impairment, manifestations that are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right ankle residuals scars disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran was discharged from service in October 2008.  The January 2009 VA examination report reveals that the Veteran reported that he was planning on going back to school.  During the March 2010 hearing, the Veteran's representative testified that the Veteran was a student at Missouri State University and that he was studying to be a teacher.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an 20 percent initial rating, and no higher, for right ankle scars, is granted.

REMAND

As noted in the introduction, in November 2010 the Boards remanded the Veteran's tinea pedis claim.  To date, the RO has not recertified the claim back to the Board and thus the issue remains in remand status.  As such, when the requested development has been completed that the issue be recertified to the Board for further appellate consideration.

Accordingly, the case is REMANDED for the following action:

After completing the development requested in the Board's November 2010 remand, readjudicate the Veteran's tinea pedis claim.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


